Exhibit 10.8

FORM OF SERITAGE GROWTH PROPERTIES

TIME-VESTING RESTRICTED SHARE UNIT AGREEMENT

 

Name of Grantee:

 

(the “Grantee”) No. of Restricted Share Units:

 

Grant Date:

 

(the “Grant Date”)

WHEREAS, the Grantee currently provides services to Seritage Growth Properties,
a Maryland real estate investment trust or one of its Subsidiaries (the
“Company”);

WHEREAS, the Company desires to (i) provide the Grantee with an incentive to
remain in the employ of the Company or any of its Subsidiaries and (ii) increase
the Grantee’s interest in the success of the Company by granting restricted
share units (the “Restricted Share Units”) payable in the form of Shares; and

WHEREAS, reference is made herein to the Grantee’s employment agreement with the
Company dated [●] (the “Employment Agreement”), as this issuance of Restricted
Share Units constitutes the “Annual RSU” for purposes of the Company satisfying
its obligations to grant such an award pursuant to the Employment Agreement; and

WHEREAS, the issuance of the Restricted Share Units is made pursuant to the
Seritage Growth Properties 2015 Share Plan (the “Plan”); and (ii) made subject
to the terms and conditions of this Seritage Growth Properties Time-Vesting
Restricted Share Unit Agreement (the “Agreement”).

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

1. Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Restricted Share Units shall be subject to the Plan
and the terms of the Plan are incorporated into this Agreement by reference. In
the event of any difference between the provisions of this Agreement and the
terms of the Plan, the terms of this Agreement will control. The Grantee hereby
acknowledges receipt of a copy of the Plan.

2. Grant of Restricted Share Units.

(a) Subject to the provisions of this Agreement and pursuant to the provisions
of the Plan, the Company hereby grants and issues to the Grantee the Restricted
Share Units specified above. The Company shall credit to a bookkeeping account
(the “Account”) maintained by the Company (or a third party on behalf of the
Company) for the Grantee’s benefit the Restricted Share Units, each of which
shall be deemed to be the equivalent of one Share.

(b) If and whenever any ordinary cash dividends are declared on Shares, on the
date such dividend is paid, the Grantee will receive payment of a dividend
equivalent in respect of the number of Restricted Stock Units that are unvested
and outstanding hereunder as of the record date of such dividend.

 

1



--------------------------------------------------------------------------------

The Grantee’s rights to any cash dividend equivalent other than an ordinary cash
dividend shall be subject to the terms of the Plan. The Grantee will not be
entitled to voting or dividend equivalent rights with respect to record dates
occurring before the Grant Date, nor with respect to record dates occurring on
or after the date, if any, on which the Grantee forfeits the Restricted Share
Units.

(c) If and whenever the Company declares and pays a dividend or distribution on
the Shares in the form of additional Shares, or there occurs a forward split of
Shares, then a number of additional Restricted Share Units shall be credited to
the Account as of the payment date for such dividend or distribution or forward
split equal to (i) the same number of Shares that would have been delivered on
the same number of Restricted Share Units that are unvested and outstanding
hereunder as of the record date of such event, multiplied by (ii) the number of
additional Shares actually paid as a dividend or distribution or issued in such
split in respect of each outstanding Share. These additional Restricted Share
Units shall become vested and deliverable upon the vesting of the Restricted
Share Units to which such Shares relate as set forth in this Agreement.

3. Terms and Conditions.

(a) Vesting.

(i) All of the Restricted Share Units shall initially be unvested. All
Restricted Share Units shall be subject to the vesting requirements set forth on
Schedule A of this Agreement.

(ii) If the Grantee’s employment terminates due to the Grantee’s death or
Disability, or the Grantee’s employment is terminated by the Company without
Cause (as defined in the Employment Agreement) or the Grantee resigns with Good
Reason (as defined in the Employment Agreement), the treatment of the Grantee’s
Restricted Share Units will be as provided under the applicable terms of the
Employment Agreement.

(iii) Except as otherwise provided in the Employment Agreement, upon the
occurrence of a Change in Control, Section 13 of the Plan shall govern.

(b) Forfeiture. Except as otherwise provided in this Agreement, or the
Employment Agreement, upon the termination of the Grantee’s employment with the
Company and its Subsidiaries, the Grantee shall forfeit any and all Restricted
Share Units which have not vested as of the date of such termination.

(c) Settlement. Restricted Share Units not previously forfeited shall be settled
within thirty (30) days after the applicable Vesting Date (as set forth on
Schedule A) under Section 3(a)(i) by delivery of one Share for each Restricted
Share Unit being settled.

4. Taxes.

(a) This Section 4(a) applies only to (a) all Grantees who are U.S. employees,
and (b) to those Grantees who are employed by a Subsidiary of the Company that
is obligated under applicable local law to withhold taxes with respect to the
settlement of the Restricted Share Units. Such Grantee shall pay to the Company
or a designated Subsidiary, promptly upon request, and in any event at the time
the Grantee recognizes taxable income with respect to the Restricted Share
Units, an amount equal to the taxes the Company determines it is required to
withhold under applicable tax laws with respect to the Restricted Share Units.
The Grantee may satisfy the foregoing requirement by making a payment to the
Company in cash or by delivering already owned unrestricted Shares or by having
the Company withhold a number of Shares in which the Grantee would otherwise
become vested under this Agreement, in each case, having a value equal to the
minimum amount of tax required to be withheld. Such Shares shall be valued at
their fair market value on the date as of which the amount of tax to be withheld
is determined.

(b) The Grantee acknowledges that the tax laws and regulations applicable to the
Restricted Share Units and the disposition of the shares following the
settlement of Restricted Share Units are complex and subject to change.

 

2



--------------------------------------------------------------------------------

5. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Share Units by any holder thereof in violation
of the provisions of this Agreement or the Declaration of Trust or the Bylaws of
the Company, will be valid, and the Company will not transfer any shares
resulting from the settlement of Restricted Share Units on its books nor will
any of such shares be entitled to vote, nor will any dividends be paid thereon,
unless and until there has been full compliance with such provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce such
provisions.

6. Rights as a Shareholder. The Grantee shall not possess the right to vote the
shares underlying the Restricted Share Units until the Restricted Share Units
have settled in accordance with the provisions of this Agreement and the Plan.

7. Survival of Terms. This Agreement shall apply to and bind the Grantee and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

8. Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or sent by certified or registered mail,
return receipt requested, postage prepaid, addressed, if to the Grantee, to the
Grantee’s attention at the mailing address set forth at the foot of this
Agreement (or to such other address as the Grantee shall have specified to the
Company in writing) and, if to the Company, to the Company’s office at 333
Beverly Road, Hoffman Estates, IL 60179, Attention: General Counsel (or to such
other address as the Company shall have specified to the Grantee in writing).
All such notices shall be conclusively deemed to be received and shall be
effective, if sent by hand delivery, upon receipt, or if sent by registered or
certified mail, on the fifth day after the day on which such notice is mailed.

9. Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

10. Authority of the Administrator. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.

11. Representations. The Grantee has reviewed with the Grantee’s own tax
advisors the applicable tax (U.S., foreign, state, and local) consequences of
the transactions contemplated by this Agreement. The Grantee is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Grantee understands that he (and not the Company) shall
be responsible for any tax liability imposed upon him that may arise as a result
of the transactions contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

12. Entire Agreement; Governing Law. This Agreement and the Plan and the other
related agreements expressly referred to herein set forth the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings relating to the subject matter hereof. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Maryland.

13. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.

14. Amendments; Construction. The Committee may amend the terms of this
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Grantee hereunder without his consent. Headings
to Sections of this Agreement are intended for convenience of reference only,
are not part of this Restricted Share Unit and shall have no effect on the
interpretation hereof.

15. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understand the terms and provision
thereof, and accepts the shares of Restricted Share Units subject to all the
terms and conditions of the Plan and this Agreement. The Grantee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions arising under this Agreement.

16. Miscellaneous.

(a) No Rights to Grants or Continued Employment. The Grantee acknowledges that
the award granted under this Agreement is not an employment right. Neither the
Plan nor this Agreement, nor any action taken or omitted to be taken hereunder
or thereunder, shall be deemed to create or confer on the Grantee any right to
be retained as an employee of the Company or any Subsidiary thereof, or to
interfere with or to limit in any way the right of the Company or any Subsidiary
thereof to terminate the employment of the Grantee at any time.

(b) No Restriction on Right of Company to Effect Corporate Changes. Neither the
Plan nor this Agreement shall affect in any way the right or power of the
Company or its Shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of shares or of options, warrants or rights to purchase shares or of
bonds, debentures, preferred, or prior preference shares whose rights are
superior to or affect the shares or the rights thereof or which are convertible
into or exchangeable for shares, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.

(c) Assignment. The Company shall have the right to assign any of its rights and
to delegate any of its duties under this Agreement to any of its affiliates.

 

4



--------------------------------------------------------------------------------

17. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the receipt of any benefits under this Agreement is intended to be
exempt from the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) pursuant to the short-term deferral exception provided
for thereunder. The Restricted Share Units granted hereunder shall not be
deferred, accelerated, extended, paid out or modified in a manner that would
result in the application of Section 409A of the Code to such grants.

THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE GRANTEE UNLESS
SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS SUBSEQUENT
TO THE GRANT DATE.

BY SIGNING THIS AGREEMENT, THE GRANTEE IS HEREBY CONSENTING TO THE PROCESSING
AND TRANSFER OF THE GRANTEE’S PERSONAL DATA BY THE COMPANY TO THE EXTENT
NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS AGREEMENT.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Grantee has executed this Agreement, both as of
the day and year first above written.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Restricted
Share Unit Agreement as of the date first above written.

 

COMPANY SERITAGE GROWTH PROPERTIES By:

 

Name: Title: GRANTEE By:

 

Name: Address:

 

 

 



--------------------------------------------------------------------------------

SCHEDULE A

(TIME-VESTING RESTRICTED SHARE UNITS)

The Restricted Share Units shall vest in accordance with the following vesting
schedule.

 

Vesting Date

   Percentage of Restricted
Share Units granted on
Grant Date to Vest  

[DATE]

     [● ]%

[DATE]

     [● ]%

[DATE]

     [● ]%

 

7